Cooley Oh. J.
As I understand this case, all the fine moneys which the County seeks to recover from the City, in this suit, were imposed and collected under the authority of section 11 of chapter 13 of the Charter of Detroit, as amended in *3981861. That section is as follows: “It shall be the duty of the Police Justice to attend at the police station house at such times as shall be prescribed by the Common Council; he shall summarily examine into the case of every person confined in said station house, and if he adjudge any person guilty of vagrancy, disorderly conduct, or any violation of the city ordinances relative to breaches of the peace, he may convict such person or persons thereof, and commit him or her to the Wayne County jail or House of Correction, for not more than six months, and impose a fine not exceeding $50; and in default of the immediate payment thereof, to commit such person or persons to the Wayne County jail, or to the House of Correction, for a term not exceeding six months, or until such fines be paid. All fines imposed shall be paid into the city treasury.” And then follow other provisions not bearing on the present case.
In 1866, the Common Council of Detroit adopted an ordinance making it the duty of the Police Justice to attend at the City Hall, or any other police station house where the lock-up shall be, on every day of the week, Sundays excepted, at the hour of 7 o’clock A. ar., to examine into, try and determine the case of every person confined in said station house, for vagrancy, disorderly conduct, or drunkenness, when the nature and circumstances of the case and complaint are such that the same may, and in the opinion of such justice should, be summarily disposed of without a jury, and, upon a conviction, to impose a punishment of not exceeding six months imprisonment, or $50 fine, besides the costs.
It will be perceived that this ordinance is not so broad in its scope as the section of the city charter above cited, and that instead of requiring the Police Justice to try and determine, at the time and place specified, the complaints for violations of the city ordinances relative to breaches of the peace, it limits his action to the eases of disorderly conduct— in which drunkenness is included — and vagrancy *399and that these are the cases which the charter, without the aid of any ordinance, makes punishable under specific penalties.
The learned Circuit Judge, who decided this case in the court below, has assumed that “the persons convicted and lined had violated no general law of the state, but they had violated a city ordinance, and for the breach of this ordinance, and only for this, were the fines in question imposed and collected.” In this, I think, he has been led into an error of fact, probably by the somewhat blind phraseology of the stipulation of counsel, which constituted the sole evidence before him. The ordinance, fn providing for the punishment of vagrancy and disorderly conduct, except so far as it designated a place and an hoar for hearing, was a mere re-enactment of the substance of the statute, and almost in the same words. No argument can be needed to demonstrate that the penal provisions of a law of the state are not superseded by an unnecessary municipal ordinance to the same effect, or that the penalty, when recovered in such a case, is to be regarded as recovered under the state law instead of under the ordinance.
Conceding this to be so, however, it is still insisted that the County is not entitled to the moneys, because the law under which the fines were imposed was in the nature of a mere regulation of municipal police, confined in its operation to the City of Detroit, and, therefore, not one of the penal laws which the constitution refers to, and which, it is argued, are those only which are of general and uniform operation throughout the state.
The constitution sets apart for a library fund all the fines collected in the several counties and townships, “for any breach of the penal laws.” That the law in question is a penal law is very certain. It is therefore clearly within the words of the constitution. To exclude it from the operation of those words we must import terms into the constitution in no manner indicated by the context, but *400which, we must assume were within the intent of the people, in adopting that instrument. We must assume that the people, when they said “any breach of the penal laws” meant only “any breach of such penal laws as are of general and uniform application.” It seems to me sufficient to say of this position, that it requires of us to add to the constitution, qualifying words of our own, suggested only by outside considerations, which may or may not have been of weight Avith the convention in framing, or the people in adopting, that instrument, and that there is no accepted canon of construction Avhich can justify this course.
If those actions, which, in the City of Detroit, are made punishable by fine and imprisonment under the statute in question, Avere not taken notice of by the Iuav as offenses when committed elseAvhere, other considerations Avould present themselves Avhich are not noAV in this case. There would be room then for saying that the act undertook, within that city, to make one of those regulations Avhich are usually made by municipal corporations for themselves for their oavii protection in regard to a matter Avhich elseAvhere Avould be one of indifference, but which disturbs the good order of the City by reason of local circumstances. It might be claimed, Avith much force, that that is not properly a penal law of the state, from whatever source emanating, which prohibits, in a particular locality, for local reasons, and as a mere police regulation, something which the general Iuav treats as.not criminal at all. But vagrants and disorderly persons are treated as offenders under laAvs which are applicable through the state at large, and which provide means to restrain their misconduct, and for their confinement in case they shall fail to give sureties for good behavdor. This case, therefore, only requires us to determine whether that is a penal law in the sense of the constitution, which punishes by fine and imprisonment, in the City of Detroit, actions which are breaches of .the laAV Avheiwer committed, but which elseAvhere are differently provided for *401and guarded against; and upon this point we have no doubt.
The only remaining question is, whether the fines collected in the City of Detroit can be said to fall among those which are “collected in the several counties and townships.” We think the Circuit Judge was correct in holding that they can. It is not necessary to declare that the word “townships” is used in a.generic sense, including cities, since it is plain that the fines are cpllected within a county, and by these two terms, “counties” and “townships,” the people, we think, meant to include, and have included, all the municipal divisions of the state. If this construction of the constitution works a hardship to the City of Detroit, in imposing upon that city the,expense of collecting fines which must be shared with the country towns, so, on the other hand, the contrary construction would work injustice to the country towns by giving to the City of Detroit the fines collected in the Recorder’s Court for breaches of the general laws of the state, while fines imposed in the country towns for breaches of the same laws must be shared with the city. The consideration of hardship can, therefore, have no weight in the case. The case, we think, is within the words as well as the intention of the constitution, and the plaintiff should have judgment.
Campbell and Christiancy JJ. concurred.
Graves J.
I agree with the Chief Justice in holding that the plaintiff is entitled to judgment, and I assent generally to the reasoning by which he has been conducted to the result.
I desire, however, to avoid all possible misapprehension to rest my concurrence expressly upon the circumstances which attend.the case.
I think the fines in question were, in substance and effect, imposed and collected under the eleventh section of *402the thirteenth chapter of the charter of the City of Detroit, which specified the offenses and affixed the penalties; and not under the ordinance, which, however necessary for the purpose of requiring the magistrate to attend at the designated place and officiate thereat, could not, 1~y repeating the whole or a portion, of the statute, transform the latter into an ordinanc~, or by its own inherent force supplement the statute or suspend its operation.
As the constitational provision can only have practical operation while "penal laws" are operative, it will remain to be determined hereafter whether the legislature may not, in given instances, suspend their operation, and whether such suspension will not be implied in particular cases from express acts, authorizing the enactment of specific ordinances.
It wifl also remain to be determined, when the questions arise, whether the same act may not be the subject of proseoution, under both ordinance and statute, in certain oases; and in other oases whether it may not be the subject of prosecution under either, though not under both.